Case 1:17-cr-00548-PAC Document 486 Filed 07/27/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---- x
UNITED STATES OF AMERICA
53 17 Cr. 548 (PAC)
“V-
ORDER
JOSHUA ADAM SCHULTE,
Defendant.
x

 

The Court is in receipt of Standby Counsel’s ex parte letter, dated July 26, 2021,
requesting a special phone call between Schulte and his parents. Standby Counsel requests that
the phone call be either unsupervised or supervised by law enforcement that is not part of the
Government’s trial team.

The Court will grant the request subject to the following condition: An Assistant United
States Attorney in the Southern District’s Civil Division will supervise the one-time phone call in
order to ensure full compliance with the protective measures that exist in this case. Schulte’s
phone call will last no longer than one hour. And only Schulte and his parents shall be permitted
to appear on the call. Before the call, Standby Counsel is directed to review the protective
measures in this case with both Schulte and his parents, and apprise them of the serious

consequences of failure to comply therewith.

Dated: New York, New York SO ORDERED

July 27, 2021 A
i As Am

HONORABLE PAUL A. CROTTY
United States District Judge

 
